Citation Nr: 0315918	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from September 1965 to August 
1969, and from March 1971 to April 1975.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
rating decision in which the regional office (RO) determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD.  

In December 1996, the Board remanded this matter to the RO 
for further development, including obtaining VA medical 
records and Social Security Administration records, attempts 
to verify the stressors to which the veteran has claimed he 
was exposed, and conduct of a VA neuropsychiatric 
examination.  The matter was remanded to the RO again by the 
Board in May 1999 for readjudication in accordance with 
revised regulations concerning the evaluation of mental 
disorders and the holding of the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veteran's Claims, hereinafter referred to as the Court) in 
Hodge v. West, 155 F.3d in 1356 (Fed.Cir. 1998), Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Stegall v. West, 11 
Vet. App. 268 (1998).

In an August 2001 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for PTSD, but 
denied the claim for service connection.  

The veteran appealed the Board's decision to the Court.  In 
an Order dated in December 2002, the Court granted the motion 
for remand and vacated that part of the Board's decision that 
denied service connection for PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues under consideration, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
neuropsychiatric disorder.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  In order to assist the veteran in his 
efforts to verify his non-combat 
stressors, the veteran should be advised 
of the evidence and corroboration 
necessary to substantiate and prove a 
non-combat stressor, such as, for 
example, "buddy statements", 
contemporaneous letters home that might 
relate to the claimed non-combat 
stressors, or attempts to obtain unit 
histories and operations reports during 
the time his was in Vietnam.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

4.  If deemed necessary to fairly 
adjudicate the veteran's claims, the 
veteran should be afforded a VA 
neuropsychiatric examination to determine 
the nature and etiology of the veteran's 
neuropsychiatric disorder, if any.  See 
38 C.F.R. § 3.159(c)(4).  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue In order to assist the 
veteran in his efforts to verify his non-
combat stressors currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


